--------------------------------------------------------------------------------

Exhibit 10.2

 

Share Purchase Agreement







 




Shenzhen iASPEC Software Engineering Co., Ltd.

 

and

 

Li Wei




 

 

AGREEMENT

relating to

 

the sale and purchase of

the issued share capital of

Wuhan Wuda Geoinformatics Company Limited

 







--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement




CONTENTS       1 DEFINITIONS AND INTERPRETATION 2       2 TARGETED SHARES 3    
  3 CONSIDERATION 3       4 COMPLETION AND COST 4       5 CONDITION PRECEDENT OF
THIS AGREEMENT 4       6 REPRESENTATIONS AND WARRANTIES 4       7 FORCE MAJEURE
5       8 LIABILITIES FOR BREACH 6       9 THE AMENDMENT, TERMINATION OR RESCIND
6       10 GOVERNING LAW AND DISPUTE RESOLUTION 6       11 NOTICES 7       12
MISCELLANEOUS 7

 

1

--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement


THIS AGREEMENT is made on January 18, 2008.

BETWEEN:

(1)    

Shenzhen iASPEC Software Engineering Co., Ltd., a company registered in the
People’s Republic of China  with number 440301102806634 whose registered office
is 中国广东省深圳市福田区天安车工庙工业村F2-6号厂房4楼C、D座(" Purchaser "); and

(2)    

Li Wei, a citizen of the People’s Republic of China with ID card
No.:420111197001014311, whose address is 中国湖北省武汉市洪山区珞喻路129-021号2号("Vendor").

Each a "Party" to this Agreement and together the "Parties".

BACKGROUND

A

The Vendor is the legal and beneficial owner of 6% shares of Wuhan Wuda
Geoinformatics Co., Ltd. ("Company" ) at the date of this Agreement.

B

The Purchaser is a limited liability company registered and organized in
Shenzhen as per PRC laws, whose registered number is 440301102806634, legal
address is中国广东省深圳市福田区天安车工庙工业村F2-6号厂房4楼C、D座.

C

The Purchaser will enter into a Shares Purchase and Increase Capital Agreement
with Wuhan Wuda Venture Capital Co., Ltd., Song Ai Hong and the Company on
January 18, 2008. The Purchaser will own 55% of the Shares of the Company and
become the largest shareholder of the Company after the complete performance of
the Shares Purchase and Increase Capital Agreement.

D

The Purchaser will purchase 2.4% shares of the Company ("Targeted Shares")
legally owned by the Vendor subject to the terms and conditions herein contained
after it becomes the legal and beneficial owner of 55% shares of the Company.

IT IS HEREBY AGREED:

1

DEFINITIONS AND INTERPRETATION

1.1

In this Agreement the following words and expressions will (except where the
context otherwise requires) have the following meanings:

1.1.1

“Targeted Shares” means the 2.4% shares of the Company that is legally and
beneficially owned by the Vendor.
 

2

--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement

 

1.1.2

Consideration” means the consideration for the Targeted Shares paid to the
Vendor in according to the terms and conditions herein.

1.1.3

"Completion" means the Targeted Shares transferred to the Purchaser pursuant to
applicable law and the Targeted Shares registered in the Purchaser’s name,
namely the change of registration is completed;

1.1.4

"Completion Date" means the date on which the change of registration for
Targeted Shares transfer has been finished;

1.1.5

“PRC” means the People’s Republic of China, but excluding Hong Kong, Macao and
Taiwan for the purpose of this Agreement;

1.1.6

 “Law of PRC” means laws, administrative regulations, local regulations,
department rules, normative documents and other administrative order with a
general binding force of the PRC for the purpose of this Agreement.

1.1.7

 “Force Majeure” means the objective situations which cannot be foreseen,
avoided or overcome. The situations include but not limited to flood, fire,
earthquake, typhoon, tsunami, hurricane, pestilence, war, strike, armed conflict
and other similar situations;

2

TARGETED SHARES

2.1

The Vendor has agreed to sell and the Purchaser has agreed to purchase the
Targeted Shares of the Company. The remaining shareholders of the Company have
made written statements that they agreed the Vendor to sell the Targeted Shares
to the Purchaser and waive their statutory right of pre-emption.

2.2

The Vendor will not enjoy any rights nor bear any obligations related to
Targeted Shares after the Targeted Shares registered in the Purchaser’s name on
the Completion Date.

3

CONSIDERATION

3.1

The Consideration for the purchase of Targeted Shares shall be RMB4,800,000.
 

3

--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement

 

3.2

The Purchaser shall pay RMB2,400,000 to the Vendor within 7 business days upon
this Agreement takes effect.

3.3

The Purchaser shall pay RMB2,400,000 to the Vendor within 7 business days upon
the Completion Date.

3.4

The banking information for the Vender to receive the Consideration shall be
provided by the Vendor to the Purchaser in writing in advance.

4

COMPLETION AND COST

4.1

The Completion Date shall be the tenth Business Day upon the day that the
Purchaser has made the payment of the Consideration in accordance with clause
3.2 set out in this Agreement or the other date agreed by the parties ( the
earlier date shall be applied ).

4.2

The Purchaser, the Vendor and the Company shall procure to complete the transfer
of the Targeted Shares at the Completion Date, including but not limited signing
necessary documents, assisting the Purchaser to be recorded in the roster of the
Company and assisting the Company to complete the change of registration.

4.3

The cost incurred in respect of the Targeted Shares transfer, including but not
limited notarization, change of registration and other fees shall be borne by
the Purchaser and the Vendor in equal shares.

5

CONDITION PRECEDENT OF THIS AGREEMENT

5.1

This Agreement shall be effective after the complete execution and performance
of the Shares Purchase and Increase Capital Agreement (that is to say 55% shares
of the Company registered in the Purchaser’s name).

5.2

In case that the Shares Purchase and Increase Capital Agreement fails to be
executed in whole (that is to say 55% shares of the Company not being registered
in the Purchaser’s name), this Agreement shall never be effective as if it never
be entered into.

6

REPRESENTATIONS AND WARRANTIES

6.1

The Vendor represents and warrants that:

6.1.1

It has and shall have full capacity for civil rights and capacity for civil
conduct to enter into and execute this Agreement pursuant to laws of PRC;

4

--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement

 

6.1.2

It has legal, complete and true right of disposal in the Targeted Shares. There
is no  pledge or any other encumbrance on the Targeted Shares, neither does any
third party claim any right on the Targeted Shares;

6.1.3

It’s entering into and execution of this Agreement will not violate law of PRC.
It never enter into any other agreements, arrangements or make any commitments
or actions to constrict or prohibit it entering into or executing this
Agreement;

6.1.4

It shall fully and appropriately perform its obligations under this Agreement.

6.2

The Purchaser represents and warrants that:

6.2.1

It has and shall have full capacity for civil rights and capacity for civil
conduct        to enter into and execute this Agreement pursuant to laws of PRC;

6.2.2

It’s entering into and execution of this Agreement will not violate law of PRC.
It never enter into any other agreements, arrangements or make any commitments
or actions to constrict or prohibit it entering into or executing this
Agreement;

6.2.3

The source of the Consideration for the Targeted Shares is legal;

6.2.4

It shall fully and appropriately perform its obligations under this Agreement.

7

FORCE MAJEURE

7.1

In case of inability to execute or delay the execution of all or part of this
Agreement due to force majeure, the parties shall amend or terminate this
Agreement. The parties shall bear their respective losses caused by the force
majeure. Where an event of force majeure occurred after the party’s delay in
execution, it shall not be exempted from liability. The affected party shall, by
written notice, notify other parties without any delay, and shall, within 10
days thereafter, provide the legal and valid evidence and detailed information
of the events explaining the reason for its inability to execute or delay the
execution of all or part of this Agreement. Otherwise it shall compensate the
losses of the other party.

7.2

In case of force majeure, the parties to this Agreement shall consult as soon as
possible to seek a fair settlement and take all reasonable measures to mitigate
the loss caused by force majeure to minimum.

5

--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement

 

8

LIABILITIES FOR BREACH

8.1

If the transfer of the Targeted Shares can not be completed or completed within
the period pursuant to this Agreement due to any party herein and cause damages
to the other party, the breaching party shall indemnify the losses of the other
party.

8.2

In case that the Purchase fails to pay Consideration in accordance with this
Agreement exceeding 30 days, the Vendor has the right to rescind the Agreement.

8.3

In case that the Vendor fails to assist completing the transfer of Targeted
Shares in accordance with this Agreement exceeding 30 days, the Purchaser has
the right to rescind this Agreement.

8.4

The Vendor shall return the Consideration of the Targeted Shares to the
Purchaser within 5 Business Days upon the termination of this agreement.

9

THE AMENDMENT, TERMINATION OR RESCIND

9.1

The parties to this Agreement may amend in writing or terminate this Agreement
or make supplemental agreement through consultation by the parties thereto. In
case of any discrepancy between supplemental clauses and this Agreement, the
supplemental clauses shall be applied.

9.2

In case that the party rescind this agreement due to the other party’s breach of
this Agreement, the breaching party shall bear the liabilities in accordance
with this Agreement. Notwithstanding the innocent party waive the right of
rescind in oral or writing, except for other written statement or notice
provided by the Purchaser, the Vendor shall not be exempted from liability.

10

GOVERNING LAW AND DISPUTE RESOLUTION

10.1

This Agreement will be governed by and construed in accordance with the laws of
the PRC.

10.2

All disputes arising from the execution of or the construction of this Agreement
shall be settled through friendly consultation by the parties thereto. In case
no settlement can be reached, such disputes shall be submitted for and finally
settled by arbitration at the China International Economic and Trade Arbitration
Commission South China Sub-Commission in accordance with the Rules of this
Commission in effect. This Commission is located in Shenzhen. The arbitration
award made by the Commission shall be accepted as final judgment and binding
upon the parties hereto.

6

--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement

 

11

NOTICES

11.1

Any notice shall be given in writing by posting to the parties at their
addresses set forth below, except the parties agreed otherwise.

11.2

In case of facsimile transmission, the party shall delivery notice to the
facsimile number described in the initial part of this Agreement. The notice
will be deemed to be given after dispatch.

11.3

In the case of posting, the party shall delivery notice to the address described
in the initial part of this Agreement. The notice will be deemed to be given
after 3 days after posting.

11.4

Any notice delivered by the means set out in clause 11.2 or 11.3 shall be deemed
as the valid delivery.

Shenzhen iASPEC Software Engineering Co., Ltd.

 

Address: 中国广东省深圳市福田区天安车工庙工业村F2-6号厂房4楼C、D座 518040

Contact Person: Zong Guang Yuan

Email: gyzong@chinacpby.com

Tel: 86-755-83808333-8122

Fax: 86-755-83709333

 

Li Wei

Address: Address: Rm 604, Block A, University Garden, High-tech Industrial Park,
Nanshan District, Shenzhen, P.R.C.

Email: 13823394499@vip.163.com

Tel: 86-755-26548567

Fax: 86-755-26548502

 

12

MISCELLANEOUS

12.1

The currency unit in this Agreement shall be RMB.

7

--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement

 

12.2

If at any time any provision of this Agreement is or becomes invalid or
ineffective in any respect by reason of laws, regulations or administrative
orders, the remaining provisions hereof shall be valid. The invalid or
ineffective clause shall be superseded by the valid clause that can best reflect
the purpose of this Agreement.

12.3

The parties hereto shall enforce or do or ensure any other companies or persons
to enforce or do in necessary any reasonable activities, warrants or other
measures to procure all terms or conditions of this Agreement to be valid,
satisfied or performed.

12.4

The parties hereto shall perform their respective obligations fully, timely and
in good faith.

12.5

Either party hereto waiving of any right of this Agreement shall not be deemed
as it waiving of other rights of this Agreement nor waiving of such right
forever (except for the rights shall not be exercised once has been waived in
accordance with the laws of PRC). Any party failing to exercise or delaying to
exercise the rights under this Agreement shall not constitute the said waiver
nor effect to continue exercising the rights. Exercising single or part of
rights under this Agreement shall not exclude to exercising other part or other
rights under this Agreement.

12.6

The parties hereto confirm that they have obtained legal opinions from their
respective advisors for entering into and executing this Agreement and have
clearly, completely and correctly understands in respect of the content, meaning
or the legal result of this Agreement, and confirm that entering into and
executing this Agreement shall consist with interests of the parties.

12.7

This Agreement shall be executed in 4 (four) copies with equal legal
effectiveness. Each party of this Agreement shall hold one copy, the Company
shall hold one copy for filing, and the remaining copy shall be filed to the
relevant administrative organization for registration.

12.8

This Agreement is made in Chinese and English, when there is conflict between
the Chinese version and the English version, the Chinese version shall prevail.


 

8

--------------------------------------------------------------------------------



Share Purchase and Increase Capital Agreement

 

IN WITNESS of which the parties or their duly authorized representatives have
executed this agreement.

 

Signed by

For and on behalf of

Shenzhen iASPEC Software Engineering Co., Ltd.




 







                                        

NAME：Lin Jiang Huai,

TITLE:  President

 

 

 

 

Signed by

For and on behalf of

Li Wei

 







                                        

NAME：Li Wei




 

9

--------------------------------------------------------------------------------